TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00579-CR




                                  Ex parte Gerald Van Brackle




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. 03-904085, 9034085, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                The State has filed a motion to dismiss this appeal. Attached to the motion is a copy

of a death certificate showing that appellant Gerald Van Brackle died on April 20, 2007.

                The motion is granted in part. The appeal is permanently abated. Tex. R. App.

P. 7.1(a)(2).




                                              __________________________________________

                                              Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Permanently Abated

Filed: July 23, 2007

Do Not Publish